        Case 1:20-cv-02463-ALC-KNF Document 39 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ASHLEY BUDER JONES,                                                :
                                                                   :
                                        Plaintiff,                 :         ORDER
                                                                   :
                    -against-                                      :   20-CV-2463 (ALC)(KNF)
                                                                   :
EQUIFAX INFORMATION SERVICES LLC, and                              :
CORELOGIC CREDCO, LLC,                                             :
                                                                   :
                                        Defendants.                :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on August 12, 2020.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   March 10, 2021;

         2.        a telephonic status conference will be held with the parties on February 2, 2021, at

                   2:00 p.m. The parties shall use dial in number (888) 557-8511 and enter access code

                   4862532;

         3.        any dispositive motion shall be made in accordance with the Individual Rules of

                   Practice of the assigned district judge;

         4.        if no dispositive motion is made, the parties shall submit their joint pretrial order

                   to the court on or before April 12, 2021; and
     Case 1:20-cv-02463-ALC-KNF Document 39 Filed 08/12/20 Page 2 of 2




      5.    should the parties determine that a settlement conference or a session with a mediator

            from the court mediation program should be scheduled, the parties shall advise the

            Court in a joint writing.

Dated: New York, New York                                   SO ORDERED:
       August 12, 2020




                                               2
